DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8 September 2021 have been fully considered but they are persuasive only in part.
First, the amendment to the specification overcomes the objection to the specification, which is withdrawn.
Second, the amendments to the claims overcome the previous rejections under 35 U.S.C. 112(a) and 112(b), while raising minor (antecedent basis) issues under 35 U.S.C. 112(b), as indicated below with suggestions for correction.
Third, the amendments to claims 1 and 8 overcome the rejection under 35 U.S.C. 101, e.g., in reciting the training of the artificial neural network, e.g., in accordance with Example 39 of the 2019 PEG, and e.g., in accordance with applicant’s arguments, e.g., because the training of the artificial neural network by execution of the algorithm cannot be practically performed in the human mind.  However, the examiner believes that claim 15 recites abstract ideas including both mathematical concepts and mental processes (e.g., as detailed by the hypothetical decisions of a vehicle dispatcher described below and previously), without including additional elements beyond the mathematical concepts or mental processes that are not themselves insignificant extra-solution activity or merely using a computer as a tool to implement the method, and with the “pattern analyzer including an artificial neural network” being considered a generic 
In this respect, while applicant makes several arguments regarding 35 U.S.C. 101, the arguments that apply to claim 15 (and its dependents) are apparently:

“Further, applicant submits that the apriori algorithm, which operates on relational databases, also cannot practically be executed in the human mind.”

“Applicant respectfully submits that the “artificial neural network” is a particular machine that is integral to all of the independent claims.”

“Looking at the claims as a whole, the claims provided an improvement over conventional systems by using an artificial neural network analysis of historical data to reduce vehicle deterioration for a fleet of vehicles.”

However, an “apriori algorithm” is a mathematical concept - see the Wikipedia article cited herewith by the examiner - involving e.g., the counting (as a mathematical calculation) of subsets.  A simple example (Example 2) in the Wikipedia article is counting frequent events whose number of occurrences are each 3 or more.  A fleet supervisor can count frequencies of failures, defect indicators, etc., as a practical matter, in his mind or with a pencil and paper, and thus perform the algorithm, as a mental process.  The pseudo code for [executing] an apriori algorithm, as a 1   Moreover, merely adding one abstract idea (math) to another abstract idea does not make a claim patent eligible.2
Applicant indicates that an artificial neural network (ANN) is a particular machine.  However, the examiner believes an ANN is conventional and generic computer component that is used to implement the abstract idea and perform mathematical calculations.  See the specification at published paragraph [0024].3   [The examiner merely notes that ANNs may be conventionally implemented in software, using Python, Matlab, Simulink, etc. executing on conventional computing components such as CPUs Σ (x∙W + b)), see e.g., the DeepAI article on weights, with each node in a hidden layer of the ANN performing a corresponding (product/sum) calculation on its input in order to generate an/the output.
Applicant also indicates that the claims “reduce vehicle deterioration”.  However, this preamble limitation is considered by the examiner to be a non-limiting recitation of intended use, not needed to give life, meaning and vitality to the claims (see MPEP 2111.02 and 2111.02, II.).  Moreover, since the vehicles are not apparently used in the claims, e.g., such as for travel and/or for performing work, it is hard for the examiner to see how practicing the claimed invention, by itself, would cause a reduction in vehicle deterioration, although the examiner understands that (such use of the vehicles and) deterioration reduction is apparently intended.
In this respect, regarding the rejection of claim 15 (and claims depending therefrom) under 35 U.S.C. 101, the examiner believes that (consistent with the 2019 PEG, and Example 39 therein) the claim could be made allowable if amended to change “a first result” in line 15 to, “a first result, the artificial neural network being trained to generate the groupings of defect indicators based on executing the[4] apriori 
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, line 13, “generated” appears to be superfluous in context and could apparently be deleted.  Appropriate correction (or reasoned traversal) is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6 to 8, 10, 11, 15, 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 14 and 15, “the actions to put the vehicles back into service” apparently lacks proper (or has insufficient) antecedent basis (since only actions to put the vehicles into
In claim 8, line 12, “the actions to put the vehicle back into service” lacks proper (or has insufficient) antecedent basis (and is unclear) because “a decision to put a vehicle from the set of vehicles into service” is previously recited in lines 9 and 10, and could perhaps be changed to, “the decision to put the vehicle into service”, if such be applicant’s intent.
In claim 15, lines 10 and 11, “the actions to put the vehicles back into service” apparently lacks proper (or has insufficient) antecedent basis (since only actions placing vehicles in service are previously recited) and is therefore unclear, and could perhaps be changed to, “the actions placing the vehicles in service”, if such be applicant’s intent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 15, 16, 18, and 20, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of generating groupings of defect indicators that meet a first threshold criteria, and generating a score (for a subject vehicle) based on the groupings and a set of defect indicators associated with the subject vehicle, e.g., by [utilizing at least one processing system executing computer-readable code to perform multiple 
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because the method involves mathematical concepts (mathematical relationships including generated sets/groupings of/for/from apriori based frequent pattern algorithms5, mathematical formulas or equations such as equalities/inequalities to determine the meeting of the threshold criteria, and mathematical calculations for determining scores) and could be practically performed in the human mind as a mental process by a fleet supervisor (e.g., for example, even as a possible improved method of [score] calculation6), as described as conventional background in the specification at paragraph [0001], with i) the supervisor’s memory being the historical database, ii) his thought processes functioning as a pattern analyzer, iii) his brain inherently including the neural network (cf. Wikipedia article, “Human brain”, cited previously) for generating his thought process, iv) his understanding of vehicle “diagnostic trouble codes” (DTCs, as are/were conventionally regulated for OBD-II compliant vehicles) being defect indicators for respective vehicles, v) the actions being his past actions to place vehicles in service, take them out of service, maintain them, etc., vi) the results being e.g., whether there were breakdowns, etc. of vehicles during service (i.e., after being placed into service) and their next statuses (e.g., “down”, “available”) for subsequent use, maintenance of vehicles, etc., vii) the “groupings” for example only being e.g.: 

b) vehicles having DTCs that he similarly (i.e., from past experience) considers important to address except in extreme circumstances before placing a vehicle into service (his vehicle availability/confidence score = 3), 
c) vehicles having DTCs he similarly considers to have lower importance which should be addressed whenever possible/convenient (his vehicle availability/confidence score = 5) but need not be addressed yet, 
d) vehicles having other DTCs he similarly considers trivial that need not be addressed at all (his vehicle availability/confidence score = 8), 
e) vehicles having no DTCs (his vehicle confidence/availability score = 10), and 
f) vehicles having DTCs the supervisor is unfamiliar with; 
with viii) the first threshold being that the fleet supervisor is familiar (in his memory) with the effects of (results from) the DTCs (categories a) to d) above), ix) the second threshold e.g., for placing into service actions, being that the score reflects that the vehicle DTCs, if any, need not be addressed yet (e.g., score ≥ 5 above, and using the vehicles ranked with the highest scores first), and x) the output being the fleet supervisor telling his subordinates or clients which fleet vehicles are available for 7], a groupings and rankings for the respective vehicles in his fleet. 
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer (e.g., a processing system executing computer-readable code, an artificial neural network, etc.) as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity (e.g., outputting information including an alert and a recommendation, etc.), is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality and are used e.g., for data/information gathering only (e.g., receiving a historical database) or for other activities that were well-understood, routine, and Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a method for reducing vehicle deterioration) is not enough to transform the abstract idea into a patent-eligible invention (Flook[8]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Allowable Subject Matter
Claims 1, 2, 4, 6 to 8, 10, and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not reveal or render obvious the methods as recited in claims 1 or 8, wherein (in combination with the other recited steps and limitations) for example, the artificial neural network is trained to generate the defect indicator groupings based on executing an apriori based frequent pattern algorithm performing an .
In this respect, for example, the examiner considers that the combinations of limitations in the claimed methods of claims 1 and 8 are integrated into a practical application for reducing vehicle deterioration by outputting the alert and the recommendation for vehicle maintenance based on the defect indicator groupings or key-value pairs of the pattern analyzer and also contain an inventive concept for improving “an existing technological process” (Bascom) of indicating the maintenance of vehicles (e.g., for example only, such technological process as has been classified in CPC G07C 5/006, G07C 5/0816, G05B 23/0283, and G06Q 10/20 including an improvement as described at published paragraph [0021] of the specification) e.g., by the pattern analyzer that includes an artificial neural network trained based on executing the apriori based frequent pattern algorithm generating the defect indicator groupings, or by the pattern analyzer that includes the artificial neural network trained by executing the apriori based frequent pattern algorithm determining the key-value pairs, particularly as claimed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, the first Wikipedia article describes the apriori algorithm used e.g., for frequent item set mining and association rule learning in transactional databases.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Examiner, Art Unit 3667 

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pseudo code for the apriori algorithm, as reproduced from the Wikipedia article, is provided below:
        
    PNG
    media_image1.png
    425
    828
    media_image1.png
    Greyscale

        2 See MEP 2106:  “See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract")”
        3 Quoting the specification, “[0024] In an embodiment, pattern analyzer 110 may comprise [an artificial] neural network (e.g., restricted Boltzmann machine or convolution neural network) that is trained using the assumption that the supervisor is one-way efficient. A one-way efficient supervisor as one who is always correct when a ‘no roll out’ decision is made, but can be wrong when making a ‘roll-out’ decision. The same or similar training data described herein may be used to train the neural network.”
        4 Or, “an” if the insertion at lines 9 to 11 is removed.
        5 See the Wikipedia article for simple frequent pattern algorithms e.g., based on a support threshold or “3” (meaning all items that occur three times or more in the database are considered “frequent”).
        6 See Footnote 18 in Parker v. Flook, 437 U.S. 584 (1978), “Very simply, our holding today is that a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under 101.”
        7 The supervisor could think, within himself, like this: “Let’s see, we keep getting the Evaporative System DTCs (P0411, P0440, P0442, P0446, P0455) on our Ford Focus models.  In the past six months, I must have gotten fifty of these codes, as an apriori based frequent pattern, and I put all of the cars back into service without delaying for additional maintenance or diagnostics, and only one of them broke down, and maybe that was just coincidental, or maybe that was just a mistake on my part.  These codes are often just from a loose gas tank cap, because someone filled up the tank but didn’t tighten the cap.  Therefore, until something changes, I will from now on put all Ford Focus models with these DTCs back into service immediately without delay after the codes are logged, because I’m pretty sure (and I’m almost always correct, at least in this respect) that these codes are clearly trivial and won’t lead to vehicle breakdowns, and will likely clear themselves after the next fill up, so I will give these vehicles an availability/confidence score of ‘8’ in my mind, and use these cars right after I’ve finished using the cars with no DTCs.”
        8 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)